UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4754


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN SANCHEZ-GUZMAN, a/k/a Ruben,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00010-RLV-DSC-6)


Submitted:   August 12, 2010                 Decided:   September 8, 2010


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Mark A. Jones,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ruben Sanchez-Guzman was convicted by a jury of one

count    of    conspiracy        to    possess      with   intent       to    distribute       a

quantity       of   cocaine      and   methamphetamine,           in    violation       of    21

U.S.C.     §    846     (2006),        and    was     sentenced         to     168     months’

imprisonment.           On       appeal,      Sanchez-Guzman           argues        that    the

district court erred in admitting certain firearm evidence and

in its application of U.S. Sentencing Guidelines Manual (“USSG”)

§ 2D1.1(b)(1) (2008).             We affirm.

               Sanchez-Guzman           challenges         the         district        court’s

decision to admit certain photographs, taken during the course

of the conspiracy, depicting him and some of his co-conspirators

holding various firearms, as well as evidence of his arrest for

possession of a firearm, which occurred three days prior to his

arrest in the present case.                    We review the district court’s

admission of evidence for an abuse of discretion, “which we will

not   find     unless      the    evidence     was    arbitrary         and    irrational.”

United    States      v.    Blake,      571   F.3d    331,       346    (4th    Cir.        2009)

(internal quotation marks omitted), cert. denied, 130 S. Ct.

1104 (2010).        “Evidentiary rulings are . . . subject to harmless

error analysis.”           United States v. Roe, 606 F.3d 180, 185 (4th

Cir. 2010).         We conclude the district court did not abuse its

discretion by finding the firearm evidence at issue relevant and



                                              2
that its probative value was not substantially outweighed by the

danger of unfair prejudice.

               Sanchez-Guzman also contends that the district court

erred in its application of USSG § 2D1.1(b)(1).                     The guidelines

provide that a district court is to increase a defendant’s base

offense level two levels “[i]f a dangerous weapon (including a

firearm) was possessed.”              USSG § 2D1.1(b)(1).          “The adjustment

should    be    applied    if   the    weapon    was    present,    unless    it    is

clearly    improbable      that     the   weapon       was    connected    with    the

offense.”       USSG § 2D1.1, cmt. n.3.            The enhancement is proper

when “the weapon was possessed in connection with drug activity

that was part of the same course of conduct or common scheme as

the offense of conviction,” United States v. Manigan, 592 F.3d

621, 628-29 (4th Cir. 2010) (internal quotation marks omitted),

and even in the absence of proof of “precisely concurrent acts,

for example, gun in hand while in the act of storing drugs,

drugs in hand while in the act of retrieving a gun,” United

States    v.    Johnson,    943    F.2d   383,    386    (4th    Cir.     1991)   (per

curiam).       Whether the district court properly applied the USSG

§ 2D1.1(b)(1) enhancement is reviewed for clear error.                      Manigan,

592 F.3d at 631-32.           Our review of the transcript supports the

application       of   this       enhancement.           In     addition     to    the

photographic      evidence,     the    district    court      considered    evidence

that a witness gave Sanchez-Guzman a firearm and that a search

                                          3
of   a   co-defendant’s        home   revealed       a   number     of    firearms.

Accordingly, we find no error.

            We    therefore     affirm    the    judgment     of    the   district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the     court   and   argument      would   not    aid    the   decisional

process.

                                                                           AFFIRMED




                                         4